This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0458

                              Antoine Goodman, petitioner,
                                       Appellant,

                                           vs.

                                   State of Minnesota,
                                      Respondent.

                                Filed November 30, 2015
                                        Affirmed
                                     Johnson, Judge

                              Dakota County District Court
                              File No. 19HA-CR-11-1560

Cathryn Middlebrook, Chief Appellate Public Defender, Katie Conners, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Heather D. Pipenhagen, Assistant County
Attorney, Hastings, Minnesota (for respondent)

         Considered and decided by Kirk, Presiding Judge; Johnson, Judge; and Bjorkman,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         In 2011, Antoine Goodman pleaded guilty to a first-degree controlled substance

crime. In 2014, he filed a petition for postconviction relief in which he challenged the
reliability of the laboratory tests of the substances he admitted to possessing. The district

court denied the petition, without an evidentiary hearing, on the grounds that Goodman’s

petition is untimely and that he cannot establish any exception to the statute of

limitations. We affirm.

                                          FACTS

       On May 16, 2011, Burnsville police officers stopped a vehicle in which Goodman

was sitting in the back seat, next to a small child. One of the officers found two baggies

where Goodman had been seated and a pistol on the floor nearby. A field test revealed

that one of the baggies contained crack cocaine.

       The state charged Goodman with three offenses: (1) first-degree controlled

substance crime, see Minn. Stat. § 152.021, subd. 2(1) (2010); (2) ineligible person in

possession of a firearm, see Minn. Stat. § 624.713, subd. 1(2) (2010); and (3) child

endangerment, see Minn. Stat. § 609.378, subd. 1(c) (2010). In July 2011, Goodman

pleaded guilty to counts 1 and 2. Based on an agreement between the parties, the district

court dismissed count 3. In November 2011, the district court imposed concurrent

sentences of 94 months of imprisonment on count 1 and 60 months of imprisonment on

count 2. Goodman did not pursue a direct appeal.

       In July 2014, Goodman filed a petition for postconviction relief in which he

moved to withdraw his guilty plea with respect to count 1. His petition is based on

revelations that the Saint Paul Police Department Crime Lab (“SPPDCL”), the laboratory

where the substances seized from the vehicle were tested, had inadequate training and

testing protocols. See generally Roberts v. State, 856 N.W.2d 287, 289 (Minn. App.


                                             2
2014), review denied (Minn. Jan. 28, 2015). Goodman acknowledged in his petition that

he did not comply with the general two-year statute of limitations, but he sought to

invoke two exceptions to the two-year statute of limitations.

       In January 2015, the postconviction court denied Goodman’s petition without an

evidentiary hearing. The postconviction court reasoned that Goodman cannot satisfy

either of the two exceptions to the two-year statute of limitations that he invoked in his

petition. Goodman appeals.

                                     DECISION

       Goodman argues that the postconviction court erred by denying his petition for

postconviction relief. Specifically, he contends that the postconviction court erred in its

analysis of the newly-discovered-evidence and interests-of-justice exceptions to the

statute of limitations.

       A person seeking postconviction relief must file a postconviction petition within a

two-year limitations period. Minn. Stat. § 590.01, subd. 4(a) (2012). The limitations

period begins upon the latter of “(1) the entry of judgment of conviction or sentence if no

direct appeal is filed; or (2) an appellate court’s disposition of petitioner’s direct

appeal.” Id., subd. 4(a)(1)-(2).    If the two-year limitations period has expired, the

postconviction court nonetheless may consider the petition if any of five exceptions

applies. Id., subd. 4(b). But any petition relying on an exception to the two-year statute

of limitations is subject to another limitations period, which provides that the petition

“must be filed within two years of the date the claim arises.” Id., subd. 4(c); see also

Sanchez v. State, 816 N.W.2d 550, 556 (Minn. 2012).


                                             3
       Accordingly, “[a] postconviction petitioner is not entitled to relief or an

evidentiary hearing on an untimely petition unless he can demonstrate that ‘he satisfies

one of the [statutory] exceptions . . . and that application of the exception is not time-

barred.’” Roberts, 856 N.W.2d at 290 (quoting Riley v. State, 819 N.W.2d 162, 168

(Minn. 2012)). “If the petitioner does not demonstrate that an exception applies and that

application of the exception is timely, the postconviction court may summarily deny the

petition as untimely.” Id. This court applies an abuse-of-discretion standard of review to

a postconviction court’s summary denial of a postconviction petition. Id.

       In this case, Goodman invoked two exceptions to the general two-year statute of

limitations. He alleged that his petition should be considered, even though it was not

filed within two years, because of the statutory exceptions for newly discovered evidence

and the interests of justice. The postconviction court concluded that neither exception

applies.1 We will separately consider each of the exceptions on which Goodman relies.

A.     Newly-Discovered-Evidence Exception

       Under the newly-discovered-evidence exception, a postconviction petition that is

filed after the two-year statute of limitations may be considered if five requirements are

satisfied: (1) “the petitioner alleges the existence of newly discovered evidence,” (2) the


       1
        The postconviction court rejected Goodman’s arguments concerning the two
exceptions by analyzing whether the requirements of each exception were satisfied. The
postconviction court did not consider whether Goodman filed his postconviction petition
“within two years of the date the claim [arose].” See Minn. Stat. § 590.01, subd. 4(c).
On appeal, the state does not contend that the exceptions do not apply because they are
barred by the secondary two-year limitations period in subdivision 4(c). Thus, we
assume without deciding that Goodman filed his postconviction petition “within two
years of the date the claim [arose].” See id.

                                            4
evidence “could not have been ascertained by the exercise of due diligence by the

petitioner or petitioner’s attorney within the two-year time period for filing a

postconviction petition,” (3) “the evidence is not cumulative to evidence presented at

trial,” (4) the evidence “is not for impeachment purposes,” and (5) the evidence

“establishes by a clear and convincing standard that the petitioner is innocent of the

offense or offenses for which the petitioner was convicted.” Minn. Stat. § 590.01,

subd. 4(b)(2); see also Riley, 819 N.W.2d at 168; Roberts, 856 N.W.2d at 290.2

       The postconviction court reasoned that this exception does not apply because

Goodman cannot satisfy the second and fifth requirements. The second requirement asks

whether the evidence “could not have been ascertained by the exercise of due diligence

by the petitioner or petitioner’s attorney within the two-year time period for filing a

postconviction petition.” Minn. Stat. § 590.01, subd. 4(b)(2). The postconviction court

noted that Goodman “could have challenged [the SPPDCL test results] but chose not to

for whatever reason.” Goodman contends that the problems at the SPPDCL could not

have been ascertained through due diligence because no one knew that there were

problems at the SPPDCL until 2012. Goodman’s contention is foreclosed by this court’s

       2
        The postconviction court rejected Goodman’s arguments concerning the newly-
discovered-evidence exception by analyzing whether the requirements of the exception
were satisfied. The postconviction court did not question whether the newly-discovered-
evidence exception is limited to cases in which an offender was convicted after a
contested trial. The state did not raise that issue in the district court and does not raise the
issue on appeal. Thus, we assume without deciding that the newly-discovered-evidence
exception may apply to cases in which an offender was convicted after a guilty plea. See
Roberts, 856 N.W.2d at 291 n.2 (“assum[ing] without deciding that the newly-
discovered-evidence exception is applicable to a request for postconviction relief in the
form of plea withdrawal, even though the plain language of the statutory exception
suggests that it only applies to convictions resulting from a trial”).

                                               5
opinion in Roberts, in which we concluded that the appellant could have challenged the

reliability of the SPPDCL’s test results before 2012 because he had access to the test

results under the rules of criminal procedure, which permit discovery. 856 N.W.2d at

291. We reasoned that, merely because the appellant did not actually discover the

problems at the SPPDCL does not mean the appellant could not have discovered them

with due diligence. Id. That reasoning necessarily applies to this case. Furthermore,

Goodman could have filed a postconviction petition after problems at the SPPCL were

revealed in 2012 and before the two-year limitations period lapsed in November 2013.

Goodman and his counsel had an opportunity to discover facts relevant to the SPPDCL

test results within two years of the date on which his conviction became final. Goodman

does not contend that his trial attorney tried to do so but was prevented from doing so.

       Goodman attempts to distinguish Roberts by pointing to the evidence in this case.

Specifically, he relies on an affidavit executed by the criminal-defense attorney who first

discovered and exposed the problems at the SPPDCL. The attorney states that she was

able to ascertain evidence of problems at the SPPCDL because of her specialized

scientific training and that an attorney without such training (such as Goodman’s trial

attorney) could not be expected to identify the problems. The attorney’s affidavit is not

helpful if an objective standard applies.        The second requirement of the newly-

discovered-evidence exception asks whether the new evidence “could not have been

ascertained by the exercise of due diligence by the petitioner or petitioner’s attorney.”

Minn. Stat. § 590.01, subd. 4(b)(2). The language of this provision suggests that the

legislature intended to impose an objective standard. Cf. Sanchez, 816 N.W.2d at 558-60


                                             6
(concluding that objective standard applies to determination when claim arose for

purposes of section 590.01, subdivision 4(c)); State v. Hokanson, 821 N.W.2d 340, 358

(Minn. 2012) (concluding that objective standard applies to determination whether

attorney provided effective assistance).   Furthermore, to apply a subjective standard

would require courts to consider numerous factors about the capabilities of a particular

attorney, which would be particularly cumbersome and time-consuming. Accordingly,

we ask only whether an attorney exercising due diligence could have discovered the

problem.   We already have answered that question in the affirmative because one

attorney did so through a process authorized by the rules of criminal procedure. See

Roberts, 856 N.W.2d at 291. Accordingly, we follow both the reasoning and the result in

Roberts. Moreover, Goodman easily could have challenged the test results between 2012

and November 2013. Thus, the district court properly determined that Goodman cannot

satisfy the second requirement of the newly-discovered-evidence exception.

      The fifth requirement asks whether, “by a clear and convincing standard . . . the

petitioner is innocent of the offense or offenses for which the petitioner was convicted.”

Minn. Stat. § 590.01, subd. 4(b)(2). Goodman contends that evidence of the problems at

the SPPDCL likely would lead to a more favorable result. But Goodman admitted at his

plea hearing that one of the baggies contained powdered cocaine. A field test identified

the substance in the other baggie as crack cocaine, and Goodman has nothing more than

speculation that the substance was not actually crack cocaine.        His speculation is

insufficient to satisfy the clear-and-convincing standard.    In Roberts, we stated that

“‘[a]ctual innocence is more than uncertainty about guilt’” and that “‘establishing actual


                                            7
innocence requires evidence that renders it more likely than not that no reasonable jury

would convict.’” 856 N.W.2d at 292 (quoting Riley, 819 N.W.2d at 170).            Given

Goodman’s admission to possessing powdered cocaine, the field-test result, and the

absence of any evidence that the substances tested were not actually controlled

substances, Goodman cannot prove by clear and convincing evidence that he is actually

innocent of the offense to which he pleaded guilty. Thus, the district court properly

determined that Goodman cannot satisfy the fifth requirement of the newly-discovered-

evidence exception.

B.     Interests-of-Justice Exception

       Under the interests-of-justice exception, a postconviction petition that is filed after

the two-year statute of limitations may be considered if “the petition is not frivolous and

is in the interests of justice.” Minn. Stat. § 590.01, subd. 4(b)(5). This exception applies

only in extraordinary circumstances. Gassler v. State, 787 N.W.2d 575, 586 (Minn.

2010); Roberts, 856 N.W.2d at 292.

       Goodman contends that this exception is satisfied in part because he has

meritorious claims.      He refers to the substantive claims that he alleged in his

postconviction petition and continues to pursue on appeal: newly discovered evidence, a

Brady violation, a violation of procedural due process, manifest injustice, and ineffective

assistance of counsel. But the merits of Goodman’s postconviction petition have no

bearing on the applicability of the interests-of-justice exception to the statute of

limitations. The supreme court recently clarified that the interests-of-justice exception

“relate[s] to the reason the petition was filed after the 2-year time limit in subdivision


                                              8
4(a), not the substantive claims in the petition,” and that “the interests-of-justice

exception is triggered by an injustice that caused the petitioner to miss the primary

deadline in subdivision 4(a), not the substance of the petition.” Sanchez, 816 N.W.2d at

557 (cited in Wayne v. State, 866 N.W.2d 917, 920 (Minn. 2015), and Brown v. State,

863 N.W.2d 781, 788 (Minn. 2015)). Accordingly, we will not review the merits of

Goodman’s claims for purposes of determining the applicability of the interests-of-justice

exception.

       Goodman also contends that the state should be held responsible for the problems

at the SPPDCL and the lack of earlier disclosure of those problems. But the problems

were revealed within Goodman’s two-year limitations period. Furthermore, in Roberts,

we reasoned that the petitioner “had the opportunity to investigate the validity of the test

results in his case, and he declined to do so,” which meant that he was “at fault for his

failure to discover the problems at the crime lab before he pleaded guilty.” 856 N.W.2d

at 293. We also reasoned that there is “no fundamental unfairness that needs to be

addressed” because “it is not fundamentally unfair to hold Roberts accountable for his

choice to accept the state’s scientific evidence at face value and resolve his case with a

guilty plea in exchange for a reduced sentence.” Id. We further reasoned that it was not

“necessary to act in the interests of justice to protect the integrity of the judicial

proceedings” because the problems at the SPPDCL did “not stem from a flaw in the

judicial process.” Id. Goodman’s attempt to apply the interests-of-justice exception in

this case fails for the same reasons.




                                             9
       Before concluding, we consider Goodman’s alternative argument that the

postconviction court erred by not providing him with an evidentiary hearing to present

evidence in support of his postconviction petition. A postconviction petitioner is not

entitled to an evidentiary hearing if “the petition and files and records of the proceeding

conclusively show that the petitioner is entitled to no relief.” Minn. Stat. § 509.04,

subd. 1 (2012). An evidentiary hearing is required only if “there are material facts in

dispute that must be resolved to determine the postconviction claim on its merits.” State

v. Powers, 695 N.W.2d 371, 374 (Minn. 2005). The postconviction court’s analysis, and

our analysis, does not depend on the resolution of disputed facts. Goodman’s failure to

satisfy the second requirement of the newly-discovered-evidence exception is a sufficient

basis for concluding that the exception does not apply. Goodman cannot satisfy the

interests-of-justice exception because of this court’s precedential caselaw.     Thus, an

evidentiary hearing would not have been beneficial to Goodman.

       In sum, the postconviction court did not err by denying Goodman’s petition for

postconviction relief without an evidentiary hearing.

       Affirmed.




                                            10